Orders, Supreme Court, New York County (Allen Myers, J.), entered on February 7, 1983, and May 31, 1983, respectively, unanimously affirmed. In affirming as we do, we merely agree that the order granting a temporary injunction was properly granted and all factual issues are to be delineated at trial. Plaintiffs-respondents-appellants shall recover of defendant-appellant-respondent one bill of $75 costs and disbursements of these appeals. The appeal from the order of said court entered on March 2, 1983 is unanimously dismissed, without costs and without disbursements, as having been superseded by the appeal from the order entered on May 31,1983. No opinion. Concur — Murphy, P. J., Asch, Bloom, Fein and Alexander, JJ.